DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 15, the claim discloses “A computer program product comprising instructions that are stored on computer-readable medium…”. In paragraph 0100 of the specification, it discloses “The program may be stored in a computer readable storage medium. When the program runs, the processes of the methods in the embodiments are performed. The foregoing storage medium may include a magnetic disk, an optical disc, a read-only memory (ROM), or a random-access memory (RAM).”. However, the claim does not explicitly exclude transitory signals per se and the specification does not define the claimed CRM in a manner that excludes either. Therefore, the claim is rejected under 101 as being directed to signals and not falling within one of the four enumerated statutory categories.
As to claims 16-20, the claims are rejected for the same reason of claim 15. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,395122. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 1, 8, 15, Huang122 teaches a network access method performed by a first terminal, the network access method comprising: performing pairing with a second terminal using a BLUETOOTH connection; receiving an authorization request from the second terminal during the pairing; accepting the authorization request; identifying the second terminal as an authorized device; receiving, using the BLUETOOTH connection and from the second terminal, a network access request; and forwarding, responsive to the second terminal being the authorized device, the network access request to a wide area network (see claims 1, 8, 14).
As to claims 2, 9, 16, Huang122 teaches before the receiving the authorization request, the network access method further comprises prompting a user to input, to the first terminal, an authorization confirmation instruction to authorize the second terminal (see claims 1, 8, 14).
As to claims 3, 10, 17, Huang122 teaches further comprising turning on a BLUETOOTH network sharing function when receiving the network access request (see claim 1, 8, 14).
As to claims 4, 11, 18, Huang122 teaches wherein after forwarding the network access request, the network access method further comprises turning off, when a new network access request is not received from the second terminal within a preset time, the BLUETOOTH network sharing function (see claim 2).
As to claims 5, 12, 19, Huang122 teaches wherein the wide area network comprises a Wi-Fi network (see claims 4, 11, 17).
As to claims 6, 13, 20, Huang122 teaches wherein the network access request is a Hypertext Transfer Protocol (HTTP) request (see claims 5, 12, 18).
As to claim 7, 14, Huang122 teaches wherein before forwarding the network access request, the network access method further comprises determining the second terminal is the authorized device (see claims 1, 8, 14).
3.	Claims 1-5, 7-12, 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,848,946. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 1, 8, 15, Huang946 teaches network access method performed by a first terminal, the network access method comprising: performing pairing with a second terminal using a BLUETOOTH connection; receiving an authorization request from the second terminal during the pairing; accepting the authorization request; identifying the second terminal as an authorized device; receiving, using the BLUETOOTH connection and from the second terminal, a network access request; and forwarding, responsive to the second terminal being the authorized device, the network access request to a wide area network (see claims 10, 13, 16).
As to claims 2, 9, 16, Huang946 teaches before the receiving the authorization request, the network access method further comprises prompting a user to input, to the first terminal, an authorization confirmation instruction to authorize the second terminal (see claims 10, 13, 16).
As to claims 3, 10, 17, Huang946 teaches further comprising turning on a BLUETOOTH network sharing function when receiving the network access request (see claims 10, 13, 16).
As to claims 4, 11, 18, Huang946 teaches wherein after forwarding the network access request, the network access method further comprises turning off, when a new network access request is not received from the second terminal within a preset time, the BLUETOOTH network sharing function (see claims 10, 13, 16).
As to claims 5, 12, 19, Huang946 teaches wherein the wide area network comprises a Wi-Fi network (see claims 11, 14, 17).
As to claim 7, 14, Huang946 teaches wherein before forwarding the network access request, the network access method further comprises determining the second terminal is the authorized device (see claims 10, 13, 16).
4.	Claims 1-4, 7-11, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,356,588. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 1, 8, 15, Huang588 teaches a network access method performed by a first terminal, the network access method comprising: performing pairing with a second terminal using a BLUETOOTH connection; receiving an authorization request from the second terminal during the pairing; accepting the authorization request; identifying the second terminal as an authorized device; receiving, using the BLUETOOTH connection and from the second terminal, a network access request; and forwarding, responsive to the second terminal being the authorized device, the network access request to a wide area network (see claims 1, 2, 6, 7).
As to claims 2, 9, 16, Huang588 teaches before the receiving the authorization request, the network access method further comprises prompting a user to input, to the first terminal, an authorization confirmation instruction to authorize the second terminal (see claims 3, 8).
As to claims 3, 10, 17, Huang588 teaches further comprising turning on a BLUETOOTH network sharing function when receiving the network access request (see claims 4, 9).
As to claims 4, 11, 18, Huang588 teaches wherein after forwarding the network access request, the network access method further comprises turning off, when a new network access request is not received from the second terminal within a preset time, the BLUETOOTH network sharing function (see claims 4, 9).
As to claim 7, 14, Huang588 teaches wherein before forwarding the network access request, the network access method further comprises determining the second terminal is the authorized device (see claims 1, 2, 6, 7).
5.	Claims 1-4, 7-11, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,021,732. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 1, 8, 15, Huang732 teaches a network access method performed by a first terminal, the network access method comprising: performing pairing with a second terminal using a BLUETOOTH connection; receiving an authorization request from the second terminal during the pairing; accepting the authorization request; identifying the second terminal as an authorized device; receiving, using the BLUETOOTH connection and from the second terminal, a network access request; and forwarding, responsive to the second terminal being the authorized device, the network access request to a wide area network (see claims 1, 2, 6, 8, 9, 13).
As to claims 2, 9, 16, Huang732 teaches before the receiving the authorization request, the network access method further comprises prompting a user to input, to the first terminal, an authorization confirmation instruction to authorize the second terminal (see claims 3, 10).
As to claims 3, 10, 17, Huang732 teaches further comprising turning on a BLUETOOTH network sharing function when receiving the network access request (see claims 4, 5, 11, 12).
As to claims 4, 11, 18, Huang732 teaches wherein after forwarding the network access request, the network access method further comprises turning off, when a new network access request is not received from the second terminal within a preset time, the BLUETOOTH network sharing function (see claims 5, 12).
As to claim 7, 14, Huang732 teaches wherein before forwarding the network access request, the network access method further comprises determining the second terminal is the authorized device (see claims 1, 2, 6, 8, 9, 13).
6.	Claims 1-4, 7-11, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,712,952. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 1, 8, 15, Huang952 teaches a network access method performed by a first terminal, the network access method comprising: performing pairing with a second terminal using a BLUETOOTH connection; receiving an authorization request from the second terminal during the pairing; accepting the authorization request; identifying the second terminal as an authorized device; receiving, using the BLUETOOTH connection and from the second terminal, a network access request; and forwarding, responsive to the second terminal being the authorized device, the network access request to a wide area network (see claims 12, 8, 9).
As to claims 2, 9, 16, Huang952 teaches before the receiving the authorization request, the network access method further comprises prompting a user to input, to the first terminal, an authorization confirmation instruction to authorize the second terminal (see claims 3, 10).
As to claims 3, 10, 17, Huang952 teaches further comprising turning on a BLUETOOTH network sharing function when receiving the network access request (see claims 1, 2, 8, 9).
As to claims 4, 11, 18, Huang952 teaches wherein after forwarding the network access request, the network access method further comprises turning off, when a new network access request is not received from the second terminal within a preset time, the BLUETOOTH network sharing function (see claims 1, 4, 8, 11).
As to claims 5, 12, 19, Huang952 teaches wherein the wide area network comprises a Wi-Fi network.
As to claims 6, 13, 20, Huang952 teaches wherein the network access request is a Hypertext Transfer Protocol (HTTP) request.
As to claim 7, 14, Huang952 teaches wherein before forwarding the network access request, the network access method further comprises determining the second terminal is the authorized device (see claims 1, 2, 8, 9).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649